SEA-Tiger, Inc. 2520 South Third Street, #206 Louisville, KY 40208 September 27, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: SEA-Tiger, Inc. Registration Statement on Form S-1 Filed November 12, 2010 File No. 333-170574 Dear Sir or Madam: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, SEA-Tiger, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s Registration Statement on Form S-1 (Registration No.333-170574), together with all amendments and exhibits thereto (collectively, the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement as a result of the associated time and expense. No securities were sold pursuant to the Registration Statement. Questions concerning this application for withdrawal may be directed to the Company’s legal counsel, Andrea Cataneo of Sichenzia Ross Friedman Ference Anslow LLP, at (212) 930-9700. Thank you for your assistance in this matter. Sincerely, SEA-Tiger, Inc. By: /s/James D. Tilton, Jr. James D. Tilton, Jr. Chief Executive Officer
